Citation Nr: 1031436	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-29 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected right shoulder (major arm) disability, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased disability rating for the 
service-connected left knee disability, currently rated as 20 
percent disabling.

3.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty in the U.S. Coast Guard from 
February 1943 to October 1945.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  In 
that decision, the RO granted an increased rating from 30 percent 
to 40 percent for the service-connected bursitis, subdeltoid, 
right shoulder, effective from March 20, 2008 and confirmed and 
continued a previously assigned 20 percent rating for the 
service-connected left knee disability.  The June 2008 decision 
also denied the Veteran's claim of entitlement to SMC based on 
the need for aid and attendance or by reason of being housebound.  

The Veteran requested a Travel Board hearing in connection with 
his current claim.  The Veteran cancelled the hearing request in 
September 2009 stating that he was bed-bound and was unable to 
leave his home without an ambulance.  The Veteran's request for a 
Travel Board hearing is therefore considered withdrawn.  38 
C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability is 
manifested by painful motion limited to 30 degrees from the 
Veteran's side; neither ankylosis, nor fibrous union or nonunion 
of the Veteran's humerus is demonstrated.

2.  The Veteran's service-connected left knee disability is 
manifested by frequent falls and inability to ambulate more than 
a few steps even with an assistive device as a result of severe 
instability, with x-ray evidence of arthritis causing pain and 
limited flexion to 115 degrees; however, extension of the knee is 
normal and ankylosis of the left knee is not shown. 

3.  The Veteran is unable to dress, groom, bathe or protect 
himself from the dangers in his environment without the 
assistance of others.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 percent 
for a right shoulder disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5201 (2009).

2.  The criteria are met for a higher 30 percent rating for the 
Veteran's left knee disability on the basis of instability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5257 (2009).

3.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected left knee disability on the 
basis of arthritis with limitation of motion have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5260-5003 (2009).

4.  The criteria are met for special monthly compensation based 
on the need of regular aid and attendance of another.  38 C.F.R. 
§§ 1114(l), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.105(d), 3.350, 3.352 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2008 
and October 2008.  These letters informed the Veteran of his and 
VA's respective responsibilities in obtaining supporting evidence 
and also complied with Dingess by also apprising him of the 
disability rating and downstream effective date elements of his 
claim.  Moreover, the October 2008 letter provided the Veteran 
with the specific rating criteria pertinent to his increased 
rating claims on appeal.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in April 2008.  This examination report and 
medical and other evidence on file contains the information 
needed to assess the severity of his right shoulder and left knee 
disabilities, the determinative issue.  38 C.F.R. §§ 3.327, 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
no further development is needed to meet the requirements of the 
VCAA or Court.

II.  Increased Rating for Right Shoulder

In November 1945, the RO granted service connection for right 
shoulder bursitis.  In January 2008, the Veteran filed for an 
increased rating for this condition.  In June 2008, the RO 
increased the assigned rating to 40 percent disabling.  The 
Veteran appealed claiming that the 40 percent rating is still 
insufficient to compensate him for the interference in his daily 
life caused by his right shoulder disability.  

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran's right shoulder disability was originally rated 
under Diagnostic Code (DC) 5019 for bursitis.  DC 5019 indicates 
that the disability should be rated like degenerative arthritis 
(DC 5003) based on limitation of motion of the affected parts.  
DC 5003 provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  According to DC 5003, when limitation of motion would 
be noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA assigns 
a 10 percent rating for each major joint so affected, to be 
combined, not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 

Limitation of motion of the shoulder and arm is determined by DC 
5201.  Under DC 5201, a 20 percent rating is assigned where 
motion of the arm is limited to the shoulder level (i.e., 90 
degrees of abduction), regardless of whether the major or minor 
arm, or where motion of the minor arm is limited to midway 
between the side and shoulder level (i.e., 45 degrees of 
abduction).  A 30 percent rating is warranted for limitation of 
motion of the minor arm to 25 degrees from the side, whereas this 
warrants an even higher 40 percent rating for the major arm.  See 
38 C.F.R. § 4.71a, DC 5201.

Normal shoulder motion is defined as from 0 to 180 degrees of 
forward elevation (flexion), from 0 to 180 degrees of abduction, 
and from 0 to 90 degrees of internal and external rotation.  See 
38 C.F.R. § 4.71, Plate I.

Records show the Veteran is right-hand dominant (right-handed), 
so his right arm is considered his major arm, meaning his 
disability is affecting his major upper extremity.

Applying these criteria to the facts of the case, the Veteran's 
right shoulder disability does not warrant a rating higher than 
40 percent.  The evidence that supports this conclusion is 
contained in an April 2008 VA examination report.

The April 2008 VA examination found abduction of the Veteran's 
right shoulder was limited by pain to 30 degrees, forward 
elevation was limited by pain to 20 degrees, external rotation 
was limited by pain to 45 degrees, internal rotation was limited 
by pain to 70 degrees.  The examiner found no additional loss of 
range of motion after three repetitions.  The Veteran reported 
that his right arm is pretty much useless and he cannot lift 
anything, hold anything or do any type of activity with it.  The 
Veteran reported using fentanyl patches and oxycodone for pain 
management.  X-rays of the Veteran's right shoulder showed 
osteoporosis with no evidence of a rotator cuff tear.

The 40 percent rating is the maximum schedular rating under DC 
5201.  However, this rating is appropriate for the Veteran's 
condition because the April 2008 VA examination found that his 
range of motion was limited by pain to 30 degrees from his side.  
Even factoring in the Veteran's pain, his range of motion exceeds 
the 25 degrees from his side required by the 40 percent level.  
His range of motion would warrant a 20 percent rating and then 
considering the Deluca factors, his rating would be increased to 
the next level of 40 percent.   As the Deluca factors have 
already been considered in the currently assigned 40 percent, 
they cannot be used to achieve an even higher rating.  Also as 40 
percent is the highest rating based on limited range of motion, 
the Deluca factors are not applicable to a rating higher than 40 
percent under DC 5201.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

A schedular rating higher than 40 percent for shoulder 
disabilities is possible under DC 5200 and DC 5202.  Under DC 
5200 for ankylosis of scapulohumeral articulation, unfavorable 
ankylosis with abduction limited to 25 degrees from side warrants 
a higher 50 percent rating for the major arm.  The Note to DC 
5200 states that ankylosis of scapulohumeral articulation is 
where the scapula and humerus move as one piece.  Under DC 5202, 
fibrous union of the humerus of the major arm warrants a 50 
percent rating and nonunion of the humerus of the major arm 
warrants a 60 percent rating.  However, although the Veteran's 
abduction is severely limited there was no evidence that his 
scapula and humerus moved as one piece and there is no evidence 
of fibrous union or nonunion of the Veteran's humerus.

Therefore because the Veteran's abduction is limited by pain to 
30 percent resulting in a severe functional limitation of the use 
of his right arm, his condition is appropriately rated at the 40 
percent level under DC 5201.

III.  Increased Rating for Left Knee

In November 1945, the RO granted service connection for the 
residuals of a left knee strain.  The Veteran now claims that the 
currently assigned 20 percent rating no longer compensates him 
for the interference in his daily life caused by his left knee 
disability.  

The Veteran's knee disability has been rated under Diagnostic 
Code 5257 for recurrent subluxation or lateral instability of the 
knee.  Under DC 5257, a 10 percent rating is warranted if there 
is recurrent subluxation or lateral instability resulting in a 
slight knee disability; a 20 percent rating is warranted if there 
is recurrent subluxation or lateral instability resulting in a 
moderate knee disability; and 30 percent rating is warranted if 
there is recurrent subluxation or lateral instability resulting 
in a severe knee disability.  38 C.F.R. § 4.71a, DC 5257.

Knee disabilities can also be rated under DC 5003 for 
degenerative arthritis, DC 5260 for limitation of flexion and/or 
DC 5261 for limitation of extension.  Under DC 5260, a 0 percent 
rating is warranted if the knee has flexion limited to 60 
degrees; 10 percent rating is warranted if the knee has flexion 
limited to 45 degrees; a 20 percent rating is warranted if the 
knee has flexion limited to 30 degrees; and a 30 percent rating 
is warranted if the knee has flexion limited to 15 degrees.  For 
VA compensation purposes, normal range of motion of the knee is 
from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71a, Plate II (2009).  

Under DC 5261 for evaluation based on limitation of extension of 
the leg, a 0 percent rating is warranted if extension of the knee 
is limited to 5 degrees; a 10 percent rating is warranted if 
extension of the knee is limited to 10 degrees; a 20 percent 
rating is warranted if extension of the knee is limited to 
15 degrees; a 30 percent rating is warranted if extension of the 
knee is limited to 20 degrees, a 40 percent rating is warranted 
if extension of the knee is limited to 30 degrees warrants; and a 
50 percent rating is warranted if extension of the knee is 
limited to 45 degrees.  

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257, respectively, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion need 
not be compensable under DCs 5260 or 5261, but it must at least 
meet the criteria for a zero percent rating or there must be 
objective evidence of painful motion because, read together, DC 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is deemed 
to be limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  See also 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007), 
VA's General Counsel held that separate ratings also may be 
assigned for limitation of flexion and extension of the same 
knee.

Applying these criteria to the facts of the case, the Veteran's 
left knee disability warrants a higher, 30 percent rating on the 
basis of lateral instability.  The evidence that supports this 
conclusion is contained in the April 2008 VA examination report 
and a July 2008 home health care note.

The April 2008 VA examination found the Veteran's left knee was 
slightly swollen with tenderness over the medial and lateral 
joint lines with degenerative changes present.  The Veteran's 
left knee had mild to moderate crepitus.  The Veteran's left knee 
had range of motion from 0 degrees extension to 115 degrees of 
flexion.  The Veteran reported that the pain in his left knee was 
a 7 out of 10, he could only take a few steps with his walker, he 
could not squat or kneel, and he could really only sit in a 
chair.

A July 2008 home health note indicated that the Veteran could not 
rise out of the chair without assistance,  and that he had 
frequent falls.

The Veteran's September 2009 letter, he stated that he was 
completely bedbound and housebound and required an ambulance for 
transportation.

The Veteran's knee disability warrants the higher 30 percent 
rating on the basis of instability because at the time of the 
April 2008 examination he could only take a few steps with an 
assistive device and the July 2008 note indicated that he fell 
frequently due to instability of his legs.  These findings are 
consistent with severe lateral instability because the Veteran 
was unable to support his weight on his left knee, had to use a 
walker, and had frequent falls despite the use of an assistive 
device.  As this is the highest schedular rating under DC 5257, 
the Veteran cannot receive a higher schedular rating under this 
diagnostic code.  Consideration on an extra-schedular basis will 
be discussed in the following section.

As for a separate rating for the degenerative changes of the 
Veteran's left knee, the Veteran has a diagnosis of degenerative 
arthritis, and noncompensable limitation of flexion of the knee 
that has been described as painful.  This warrants a separate 
disability rating of 10 percent based on limitation of motion of 
the knee under Diagnostic Code 5260-5003.  As his extension was 
normal, an additional compensable disability rating in this 
regard is not for application in this case.  

As the Veteran has severe lateral instability of his left knee 
resulting in frequent falls and the inability to ambulate more 
than a few steps even with an assistive device, along with 
arthritis that produces noncompensable limitation of flexion of 
the knee, he is entitled to a higher 30 percent rating under DC 
5257, and a separate 10 percent rating on the basis of 
noncompensable limitation of motion due to arthritis under 5260-
5003.

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the schedular ratings of 40 percent for the 
Veteran's right shoulder disability and 30 percent, plus an 
additional 10 percent, are assignable for his left knee 
disability contemplates the Veteran's symptoms, referral to the 
Under Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no evidence 
the Veteran's right shoulder or left knee has caused marked 
interference with his employment - meaning above and beyond that 
contemplated by his schedular rating, or required frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See Thun. 

Moreover, the Veteran indicated that he was retired so his 
conditions do not affect his employment and there were no recent 
hospitalizations for his right shoulder or his left knee reported 
in the claims file.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  Indeed, in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  So the Board does not have 
to refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

V.  Special Monthly Compensation - Aid and Attendance/Housebound

The Veteran claims entitlement to SMC.  These matters are 
governed by the provisions of 38 U.S.C.A. § 1114 (l), (s); and 38 
C.F.R. §§  3.350(b), (i); 3.351(c)(3); 3.352(a).

First, under 38 U.S.C.A. § 1114(l), special monthly compensation 
(as opposed to special monthly pension, which would be based on 
all disabilities rather than only those which are service-
connected) is payable if, as the result of service-connected 
disability, the Veteran has an anatomical loss or loss of use of 
both feet, or of one hand and one foot; has blindness in both 
eyes with visual acuity of 5/200 or less; is permanently 
bedridden; or is so helpless as to be in need of regular aid and 
attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b).  Here, there is no evidence of any service-connected 
anatomical loss or loss of use of both feet or one hand and one 
foot, or of blindness or visual acuity of 5/200, to warrant 
further consideration of these conditions.

Need for aid and attendance means being so helpless as to require 
the regular aid and attendance of another person.  38 U.S.C.A. § 
3.350(b).  A Veteran will be considered in need of regular aid 
and attendance if he or she:  (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of visual field to 5 degrees or less; 
or (2) Is a patient in a nursing home because of mental or 
physical incapacity; or (3) Establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  As it pertains to the present case, criteria for 
establishing such need include whether the Veteran is blind; is 
permanently bedridden; or is so helpless as to be in need of 
regular aid and attendance as determined under criteria 
enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 
3.352(a), the following factors will be accorded consideration in 
determining whether the Veteran is in need of regular aid and 
attendance of another person:

(1) the inability of the Veteran to dress or undress himself, or 
to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the loss 
of coordination of upper extremities or because of extreme 
weakness;

(4) inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the Veteran from the hazards or dangers 
incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated 
in 38 C.F.R. § 3.352(a) be found to exist before a favorable 
rating may be made.  The particular personal functions which the 
Veteran is unable to perform should be considered in connection 
with his condition as a whole.  It is only necessary that the 
evidence establish that the Veteran is so helpless as to need 
regular aid and attendance, not that there is a constant need.  
38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 
224 (1996) (holding that at least one factor listed in section 
3.352(a) must be present for a grant of SMC based on need for aid 
and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a 
proper basis for the determination of whether the Veteran is in 
need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  38 C.F.R. § 3.352(a).

In this case, the Veteran's home health care notes indicate that 
a home health aide regularly visits his home to bathe him, and 
his wife prepares his meals, gives him his medications, assists 
him in dressing, grooming, and toileting, and assists him in 
rising from the chair where he spends most of his time.  A 
September 2008 note indicates that the Veteran requires someone 
to walk with him to prevent him from falling.  These notes also 
indicate that the Veteran had frequent falls, and was at moderate 
risk of falling.  A September 2008 psychiatry note indicates that 
the Veteran gets up at night and wanders around the house 
disoriented.  To prevent the Veteran from injuring himself, his 
psychiatrist recommended a floor alarm to alert his wife to the 
fact that he had gotten up.  In the September 2009 letter, the 
Veteran reported that his condition had deteriorated to the point 
where he was bedbound, housebound, and required an ambulance to 
leave his house.

The home health care notes indicate that the Veteran requires the 
assistance of his wife and home health aides to carrying on the 
activities of daily living.  As the Veteran is unable to dress, 
groom, toilet, bathe or protect himself from the dangers in his 
environment without the assistance of others, he meets the 
criteria for special monthly compensation based on the need for 
regular aid and attendance under 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.352(a).

In sum, the veteran is indeed so helpless as to need regular aid 
and attendance.  As such, an award of special monthly 
compensation based upon this need is warranted.  Because the aid 
and attendance benefit pursuant to 38 U.S.C.A. § 1114(l) is paid 
at a higher rate than the housebound benefit pursuant to 
38 U.S.C.A. § 1114(s), the claim for housebound benefits becomes 
moot once the aid and attendance benefit is granted.  

That notwithstanding, the criteria are not met for entitlement to 
housebound status in this case, as the Veteran does not have a 
single service-connected disability that is rated as 100 percent 
disabling, a pre-requisite to achieving housebound status.  See 
U.S.C.A. § 1114(s), 38 C.F.R. § 3.350(i)(2).

	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating in excess of 40 percent for the service-
connected right shoulder disability is denied.

An increased rating to 30 percent for the service-connected left 
knee disability, on the basis of lateral instability is granted, 
subject to the laws and regulations governing the payment of VA 
compensation.

A separate 10 percent rating for the service-connected arthritis 
associated with the left knee disability on the basis of 
noncompensable limitation of flexion, is granted, subject to the 
laws and regulations governing the award of monetary benefits.

Special monthly compensation based on the need for regular aid 
and attendance of another person is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


